       Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 1 of 27



 1   SBAITI & COMPANY PLLC
     Mazin A. Sbaiti, Esq.
 2   California Bar No. 275089
     2200 Ross Avenue
 3   Suite 4900W
     Dallas, Texas 75201
 4   T: (214) 432-2899
     F: (214) 853-4367
 5   E: mas@sbaitilaw.com
     Counsel for Plaintiffs
 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 9
      DR. LAURIE KLEIN, DR. CRAIG                             Civil Action No. 20-CV-03194-RS
10    MAURER, DR. STEVE LIRINGIS AND
      LISA LIRINGIS, DR. TODD ANTOVICH
11    AND CAROL ANTOVICH, DR. RANDY                           PLAINTIFFS’ RESPONSE TO
      MANTZ AND CARLENE MANTZ, DR.                            DEFENDANT’S RULE 12(b)(6)
12    PAMELA HART, DR. GREG MOLIS, DR.                        MOTION TO DISMISS
      LES COHEN, DR. KEN CARLE, DR.
13    SHANE STAKER AND KELLY STAKER,                          Demand for Jury Trial
      DR. KEITH ALEXANDER, BETSY
14    STUMMER, DR. JOHN SUTO AND DR.                          Complaint Filed: May 9, 2020
      BILLIE SUTO, DR. JEFFREY FAILING,                       Trial Date:      None Set
15    DR. MICHAEL GAGNON, DR. CRAIG
      LADOW, MIMI H. DUONG, DR. CRAIG                         Hearing Date:    February 11, 2021
16    THORNALLY, DR. MARK de DUBOVAY                                          1:30 p.m.
      AND BARBARA de DUBOVAY, DR.
17    RONALD B. SANDERS, DR. PEGGY                            Judge:          Hon. Richard Seeborg
      ANDERSON, AND DR. PAM WACHHOLZ
18    AND BOB NESTE
19          Plaintiffs,
20    vs.
21    PARKER UNIVERSITY,
22          Defendant.
23

24

25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss         No. 20-CV-03194-RS
          Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 2 of 27




                                               TABLE OF CONTENTS

I.     INTRODUCTION ............................................................................................................. 1

II.    STATEMENT OF ISSUES ............................................................................................... 1

III.   SUMMARY OF FACTS ................................................................................................... 2

IV.    ARGUMENT & AUTHORITIES ..................................................................................... 4

       A.        Negligence ............................................................................................................. 4

                 1.         Parker’s No-Duty Argument Takes Significant Liberties
                            with the Facts ............................................................................................. 4

                 2.         Parker’s No-Representation Argument Disregards
                            Plaintiffs’ Legal Theories .......................................................................... 6

                 3.         Parker’s No-Violation-of-Regulations Argument is
                            Contradicted by Its Own Evidence ............................................................ 9

                 4.         Parker’s Negligent Hiring/Entrustment Defense is
                            Misguided and Wholly Dependent on Previously
                            Addressed Arguments .............................................................................. 13

                 5.         Parker’s Three-Sentence-Concerted Action Argument
                            Likewise Depends on Its Previous Arguments ........................................ 15

       B.        Deceptive Practices .............................................................................................. 16

                 1.         Parker’s No-Deceptive Practice Argument Again
                            Takes Liberties with the Facts ................................................................. 16

                 2.         Parker’s No-Pre-Suit-Notice Argument Does Not
                            Require Dismissal with Prejudice ............................................................ 19

                 3.         Parker’s Non-Consumers Argument Focuses on the
                            Wrong Transaction................................................................................... 20

                 4.         Parker’s Publisher-Exemption Defense Is Not
                            Established by the Pleadings .................................................................... 20

       C.        Unfair Competition .............................................................................................. 22

V.     CONCLUSION



                                                                   i
             Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 3 of 27




                                              TABLE OF AUTHORITIES


Cases

Anderson v. SeaWorld Parks & Entm't, Inc.,
  No. 15-cv-02172-JSW, 2016 U.S. Dist. LEXIS 100504 (N.D. Cal. 2016) ................. 19

Dremak v. Iovate Health Scis. Grp., Inc. (In re Hydroxycut Mktg.
  & Sales Practices Litig.), 299 F.R.D. 648 (S.D. Cal. 2014) ................................. 17-18

Hatfield v. Halifax PLC,
  564 F.3d 1177 (9th Cir. 2009) ...................................................................................... 19

In re Fifth Third Bank, Nat'l Ass’n,
   719 S.E.2d 171 (2011) ................................................................................................. 17

In re Ford Tailgate Litig.,
   No. 11-CV-2953-RS, 2014 U.S. Dist. LEXIS 199411 (N.D. Cal. 2014) ................... 19

Morgan v. AT&T Wireless Servs., Inc.,
  177 Cal. App. 4th 1235, 99 Cal. Rptr.3d 768 (2009) ................................................... 19

Thorns v. Sundance Properties,
  726 F.2d 1417 (9th Cir. 1984) ..................................................................................... 20


Rules, Statutes and Regulations

22 Tex. Admin. Code § 73.3 ............................................................................................ 11

Cal. Civ. Code, § 1755 .................................................................................................... 21

Cal. Code Regs. tit. 16, § 362 ................................................................................. 2, 11, 17

Cal. Code Regs. tit. 16, § 362(b) ........................................................................................ 6

Cal. Code Regs. tit. 16, § 362(d) ................................................................................ 11-12

Cal. Code Regs. tit. 16, § 362(d)(1) ........................................................................... 12, 22

Cal. Code Regs. tit. 16, § 362(d)(4) ........................................................................... 12, 22

Fed. R. Civ. P. 12(b)(6)...................................................................................................... 1, 10, 22

                                                                   ii
             Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 4 of 27




Restat 2d of Torts, § 302 ....................................................................................................... 5

Restat 2d of Torts, § 308 ................................................................................................. 5, 13

Restat 2d of Torts, § 876 ............................................................................................. 1-2, 15

Restat 2d of Torts, § 877 ....................................................................................................... 2


Other

44 California Forms of Pleading and Practice—Annotated § 504.13(5) ......................... 21

https://courses.lumenlearning.com/atd-bmcc-criminaljustice/chapter/section-6-4-parole-
probation-and-community-sanctions/ ............................................................................... 10

https://www.merriam-webster.com/dictionary/sponsor ...................................................... 4-5, 7, 8

https://www.sec.gov/litigation/admin/ia1715.txt ............................................................. 14




                                                                 iii
           Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 5 of 27


                                          I. INTRODUCTION
 1

 2             Defendant Parker University (“Parker”) asks this Court to dismiss Plaintiffs’ action
 3   under Rule 12(b)(6) of the Federal Rules of Civil Procedure because, it says, Parker was
 4
     merely a co-sponsor of the seminars where Plaintiffs were defrauded. Further, Parker says,
 5
     its sponsorship role was merely a publisher, so its very limited role in the seminars did not
 6

 7   even give rise to any duties to Plaintiffs. This characterization of Parker’s role is inaccurate.
 8   And the allegations of the First Amended Class Action Complaint (“Complaint”) contradict
 9
     it.
10
                                     II. STATEMENT OF ISSUES
11

12             Parker’s motion nonetheless raises a difficult question: Whether one party’s
13   negligence can make it responsible for the consequences of fraud committed by another,
14
     which Parker argues cannot be the case. Plaintiffs respectfully disagree with that view. But
15
     more importantly, the issue is not quite that cleanly presented here, where Parker and
16

17   Down1 jointly sponsored seminars, and it is those seminars whose conduct is alleged to be
18   negligent.
19
               Plaintiffs therefore submit that the issue properly before this Court is as follows:
20
     Whether negligence arising from Parker’s concerted acts—both its agreement to conduct
21

22   and its actual conducting of the seminars along with Down—can make it responsible for

23   the very foreseeable result that customers of the seminar would be defrauded. Plaintiffs
24
     submit that the answer to this question is a resounding yes. See Restatement (Second) of
25

26
     1
      As in the First Amended Class Action Complaint, Plaintiffs here collectively reference Steve
27   Down and the companies he owned and controlled as “Down.”
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 1 No. 20-CV-03194-RS
       Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 6 of 27


     Torts § 876 (imposing liability “[f]or harm resulting to a third person from the tortious
 1

 2   conduct of another . . . if he (a) does a tortious act in concert with the other or pursuant to
 3   a common design with him . . . [and] (c) gives substantial assistance to the other in
 4
     accomplishing a tortious result and his own conduct, separately considered, constitutes a
 5
     breach of duty to the third person”); id. § 877 (imposing liability “[f]or harm resulting to a
 6

 7   third person from the tortious conduct of another [when one] . . . (b) conducts an activity
 8   with the aid of the other and is negligent in employing him”).
 9
                                    III. SUMMARY OF FACTS
10
            This case arises out of Parker’s provision of continuing-education seminars for
11

12   chiropractors. Complaint, ¶¶ 1-2. The seminars were part of the university’s continuing-
13   education department and were co-sponsored by Down. Id. ¶¶ 25-27, 43. Parker and Down
14
     agreed to conduct (“co-sponsor”) the seminars jointly and did so. Id. ¶¶ 1-2, 25-27. Only
15
     Parker, to an extreme extent, allowed Down to run them unsupervised. Id. ¶¶ 25-41. (This
16

17   despite the university’s regulatory obligation to provide oversight. Id. ¶¶ 45-46; 16 CA
18   ADC § 362.)
19
            Down—who had been previously charged by the SEC with running a Ponzi
20
     scheme—ran another Ponzi scheme, this time within the unsupervised, co-sponsored
21

22   Parker seminars. Complaint ¶¶ 2, 37, 42, 53-73. The SEC and the trustee in Down’s

23   bankruptcy have both provided detailed accounts of this second scheme, id. ¶¶ 53-73, in
24
     which Plaintiffs were victims, id. ¶¶ 3, 74-103.
25
            Plaintiffs attended the co-sponsored seminars, id. ¶¶ 74-103, lost millions in the
26
27   Ponzi scheme, id. ¶¶ 3, 74-103, and sued Parker for negligence and statutory violations in

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 2 No. 20-CV-03194-RS
         Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 7 of 27


     connection with the seminars, id. ¶¶ 114-153.
 1

 2           Although Parker would have this Court dismiss Plaintiffs’ claims as implausible
 3   here, the slender reed on which its argument rests is a single line in a contract between the
 4
     two co-sponsors, which states their intention that the agreement to work together would
 5
     not create a partnership or joint venture.
 6

 7           Their intentions alone are not controlling on this issue. And far more importantly,
 8   their intentions are not inconsistent with the legal theories pleaded here: concerted action,
 9
     apparent authority, and joint venture by estoppel, none of which require such intent. See
10
     Complaint ¶ 122 (“Parker and Down, as co-sponsors, acted concertedly, authorized each
11

12   other’s acts and omissions, and clothed one another with actual and apparent authority.”);
13   id. ¶ 123 (“Parker and Down jointly participated in a concerted action which resulted in a
14
     common tort and accomplished their purpose.”); id. ¶ 43 (“Parker’s Continuing Education
15
     Department, which housed the university’s continuing-education platform, clothed Down
16

17   with actual and/or apparent authority, authorizing and even requiring him to promote the
18   continuing-education seminars at which he delivered his predatory sales pitches to
19
     chiropractors.”).
20
             These legal doctrines undermine each of the remaining arguments presented in
21

22   Parker’s motion.2 Because any one of them—concerted action or apparent authority or

23   joint venture by estoppel—imputes responsibility for Down’s acts to Parker, any one of
24

25

26   2
       Plaintiffs have not responded to any arguments concerning the claims of any out-of-state
     Plaintiffs because those arguments are the subject of Parker’s Rule 12(b)(2) motion and will be
27   addressed in Plaintiffs’ response to it.
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 3 No. 20-CV-03194-RS
       Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 8 of 27


     them likewise defeats the repetitive Parker-didn’t-do-it contentions that those arguments
 1

 2   rely on.
 3                              IV. ARGUMENT & AUTHORITIES
 4
            A.        Negligence
 5
            Parker offers five reasons it cannot, as a matter of law, be liable for its negligence.
 6

 7   Significantly, not one of them denies the failure to exercise ordinary care.
 8               1.      Parker’s No-Duty Argument Takes Significant Liberties with the
 9                       Facts

10          Parker’s lead argument is that it owed Plaintiffs no duty to use ordinary care in
11   connection with the seminars they attended. Presenting its role in each “Parker seminar,”
12
     id. ¶¶ 93, 98, 105, 106, as that of a mere co-sponsor, Parker fails to note that its counterpart,
13

14
     Down, was merely a co-sponsor as well. See Ex. A to Original Class Action Complaint

15   (agreement referenced in Defendant’s motion defining FCEA as co-sponsor and Down’s
16   signature on it) [hereinafter, “Co-Sponsorship Contract”]. Thus, if Parker were correct as
17
     to the limited role played by “co-sponsors” here, there would have been no one to actually
18
     conduct the seminar.
19
20          Obviously the use of “co-sponsor” in this setting refers to something quite different
21   from the publisher/advertiser relationship that Parker attempts to analogize to. And it is
22
     telling that Parker fails to provide any reason for why it thinks it should be treated merely
23
     as a publisher here.
24

25          It is also telling that Parker provides no definition of the term “sponsor.” Merriam-
26   Webster defines it as follows:
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 4 No. 20-CV-03194-RS
       Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 9 of 27



 1
            1       : one who presents a candidate for baptism or confirmation and
                    undertakes responsibility for the person's religious education or
 2                  spiritual welfare
 3          2       : one who assumes responsibility for some other person or thing
 4
            3       : a person or an organization that pays for or plans and carries out
 5                  a project or activity
 6                  especially: one that pays the cost of a radio or television program
                    usually in return for advertising time during its course
 7

 8   https://www.merriam-webster.com/dictionary/sponsor (emphasis added). The first definition is

 9   obviously irrelevant, as is the “especially” provision, which refers to the kind of sponsoring
10
     described in the cases that Parker wrongly relies on. Definitions 2 and 3, on the other hand,
11
     are right on point. And both undermine the no-duty argument. Both “one who assumes
12

13   responsibility for” a seminar and one who “plans or carries [it] out” have a duty to the

14   seminar’s participants to use ordinary care. Cf. Restatement (Second) of Torts § 302
15
     (defining actionable negligence as including any “negligent act or omission . . . which
16
     involves an unreasonable risk of harm to another through . . . the foreseeable action of . . .
17

18   a third person”); id at comment a (“In general, anyone who does an affirmative act is under

19   a duty to others to exercise [reasonable] care . . . .”).
20
            This duty includes the obligation to use care in authorizing others to participate in
21
     Parker seminars. Compare Complaint ¶¶ 118-20, with Restatement (Second) of Torts § 308
22

23   (“It is negligence to permit a third person to . . . engage in an activity which is under the

24   control of the actor, if the actor knows or should know that such person intends or is likely
25
     to use the thing or to conduct himself in the activity in such a manner as to create an
26
     unreasonable risk of harm to others.”).
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 5 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 10 of 27


            To the extent Parker contends that it actually is a “publisher” or that the First
 1

 2   Amendment limits its liability here in some way, the failure to provide any explanation of
 3   these positions puts Plaintiffs in an awkward position with no ability to brief the
 4
     unexplained position and with no real recourse but to request a sur reply once Parker,
 5
     presumably, provides an explanation in its reply.
 6

 7          Regardless, at bottom, Parker is merely saying it had no duty because it did not
 8   actually do anything in connection with the seminars. This argument is belied by the Co-
 9
     Sponsorship Agreement, which required that Down, the “speakers, and students shall
10
     comply with all reasonable policies and procedures of Parker.” Co-Sponsorship Agreement
11

12   at 2. It is belied by the law, which the Co-Sponsorship Agreement also includes among the
13   oversight responsibilities of Parker. Id. (requiring Down to comply with “all applicable
14
     statutes and regulations and as instructed by Parker” (emphasis added)). It is further belied
15
     by the definition of the term “sponsor” as noted above. And it is undermined by the legal
16

17   doctrines of concerted action, apparent authority, and joint venture by estoppel.
18          Simply put, these were Parker seminars, and at least at this stage of the case, Parker
19
     cannot deny that they were. It therefore owed Plaintiffs no less than the duty of ordinary
20
     care in acting as “provider” of the seminars under 16 CA ADC § 362(b), as described in
21

22   detail below.

23              2.     Parker’s No-Representation Argument Disregards Plaintiffs’ Legal
24                     Theories

25          Parker’s liability for negligent misrepresentation, of course, hinges on agency
26   principles because an organization is powerless to act except through its agents. And Parker
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 6 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 11 of 27


     seems to recognize this, as its entire second argument is devoted to denying that Down was
 1

 2   authorized to act or speak on Parker’s behalf.
 3          But as indicated above in the Introduction, Parker’s denials of Down’s actual
 4
     authority and agency are in no way inconsistent with Plaintiffs’ allegations of concerted
 5
     action, apparent authority, or joint venture by estoppel. See Complaint. ¶ 43 (“Parker’s
 6

 7   Continuing Education Department, which housed the university’s continuing-education
 8   platform, clothed Down with actual and/or apparent authority, authorizing and even
 9
     requiring him to promote the continuing-education seminars at which he delivered his
10
     predatory sales pitches to chiropractors.”); id. ¶ 122 (“Parker and Down, as co-sponsors,
11

12   acted concertedly, authorized each other’s acts and omissions, and clothed one another with
13   actual and apparent authority.”); id. ¶ 123 (“Parker and Down jointly participated in a
14
     concerted action which resulted in a common tort and accomplished their purpose.”).
15
            To put a finer point on it, Plaintiffs allege that Down spoke at and on behalf of the
16

17   seminars themselves, and that the seminars constituted a concerted action and/or joint
18   venture by estoppel, which belonged to the two co-sponsors. Thus, it is a two-step. (1) As
19
     a sponsor—per Merriam-Webster, “one who assumes responsibility for” and “plans and
20
     carries out” the seminars—Parker has liability for the acts and representations of the
21

22   seminars. And (2) Down—a co-sponsor who was contractually authorized to speak for the

23   seminars, Complaint ¶ 43—did act and speak on the seminar’s behalf. The Parker seminars
24
     therefore are accountable for Down’s representations.
25
            In disputing this conclusion, Parker’s motion awkwardly employs the adjective
26
27   “factual”: “There is no factual allegation that Down and FCEA were authorized to act,

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 7 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 12 of 27



 1
     or even purported to act on Parker’s behalf with respect to any third party, including the

 2   Plaintiffs.” Brief at 6 (emphasis added). Perhaps Parker believes that the above-cited
 3   paragraphs of the Complaint—which explicitly state the opposite—are not “factual”
 4
     allegations. If so, it is only because Parker has mischaracterized the facts by concocting a
 5
     strained definition of “co-sponsor.”
 6

 7          In any case, the seminars Plaintiffs attended were “Parker seminars.” Complaint ¶¶
 8   93, 98, 105, 106. They were part of Parker’s continuing education department. Id. ¶¶ 43,
 9
     50, 143. They were jointly “sponsored”—per Merriam-Webster, that means planned and
10
     carried out—by Parker and Down. Complaint ¶¶ 1-2. And contractually, Parker retained
11

12   veto rights over all the advertising and promotional content, which Down was explicitly
13   authorized (subject to veto) to create. Id. ¶¶ 26-27. How these allegations fail to “factually”
14
     allege agency and/or apparent agency is beyond Plaintiffs’ comprehension. Certainly they
15
     have been alleged. E.g., id. ¶ 43 (“Parker’s Continuing Education Department, which
16

17   housed the university’s continuing-education platform, clothed Down with actual and/or
18   apparent authority, authorizing and even requiring him to promote the continuing-
19
     education seminars at which he delivered his predatory sales pitches to chiropractors.”); id.
20
     ¶ 122 (“Parker and Down, as co-sponsors, acted concertedly, authorized each other’s acts
21

22   and omissions, and clothed one another with actual and apparent authority.”).

23          Thus, Down’s representations at and on behalf of the Parker seminars constitute
24
     Parker representations.
25
            As to Parker’s unsupported contentions that Plaintiffs knew the truth about Down,
26
27   that they did not rely on any of the misrepresentations, and that the misrepresentations

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 8 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 13 of 27


     therefore were not material, each is flatly contradicted by the pleadings. Complaint ¶ 39
 1

 2   (“Parker University allied with Down, lending its name and reputation to the enterprise, as
 3   well as the platform it had created, the continuing-education seminars, causing the
 4
     attendees to suspend the skepticism they might normally have had when shown an
 5
     investment opportunity.”); id. ¶ 40 (“By combining and conflating his title, role, and
 6

 7   presentation with the substantive portions, Parker allowed Down to mislead attendees into
 8   believing that he and his presentation had been vetted, approved, and endorsed by
 9
     Parker.”); id. ¶ 47 (“Parker’s imprimatur carried significant weight with attendees,
10
     including Plaintiffs, and influenced how receptive the intended audience would be to the
11

12   advertising, the presenters and the material presented.”); id. ¶ 48 (“These circumstances—
13   and the university’s role in creating them—enabled Down to catch attendees such as
14
     Plaintiffs off guard.”); id. ¶ 55 (“Having Parker’s speaker endorse Down’s credibility and
15
     effectiveness further increased the attendees’ trust in Down.”); id. ¶¶ 71-73 (“Plaintiffs
16

17   were not likely to—and did not—run across [the truth about Down and his scheme]. And
18   it took considerable time for the information to proliferate and reach the spheres of
19
     information to which they had access or could discover.”); id. ¶ 78 (“As Plaintiffs . . .
20
     listened to Down and his presentations, they suspended the skepticism they normally would
21

22   have had when approached by a stranger pitching an investment opportunity because they

23   relied on Parker's sponsorship of, and control over, the seminar.”).
24
                3.     Parker’s No-Violation-of-Regulations Argument Is Contradicted by
25                     Its Own Evidence
26          Oddly, Parker attaches redacted emails and other correspondence to its motion,
27
     contending (a) that this evidence is referenced by and therefore incorporated into the
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 9 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 14 of 27


     pleadings (it is not). and (b) that it contradicts Plaintiffs’ allegations (it does not). Plaintiffs
 1

 2   object to the attempt to shoehorn evidence into a Rule 12(b)(6) proceeding. But
 3   alternatively, Plaintiffs would point out that, at least at this stage of the case, this evidence
 4
     supports Plaintiffs’ allegations; it does not undermine them.
 5
            To begin with, the communications are vouched for by a declaration from defense
 6

 7   counsel, not by anyone at Parker who might have personal knowledge of those
 8   communications having actually taken place. Thus, they are unauthenticated, hearsay
 9
     evidence, unreliable at best.
10
            Next, the communications are not fairly put in play by Plaintiffs’ allegations, which
11

12   make no reference to the communications but only to the subject that the communications
13   reference. See Complaint ¶ 46 (containing Plaintiffs’ sole allegations on the subject).
14
            And next, the submitted evidence mostly involves non-authoritative denials by some
15
     Parker representative of (1) statements made by a representative of the North Carolina State
16

17   Board of Chiropractic Examiners and (2) the allegations of one or more of the seminar
18   attendees. Denying those things, at most, creates a fact question. It does not provide a basis
19
     for dismissal under Rule 12(b)(6).
20
            Moreover, Plaintiffs’ allegation that Parker was sanctioned by the North Carolina
21

22   Board (Complaint ¶ 46) is hardly contradicted by Parker’s assertion that it was merely

23   placed on probation. This Court can take judicial notice that asking Google, “Is probation
24
     a sanction?” returns a number of hits indicating the answer is yes, including the top hit. See
25
     https://courses.lumenlearning.com/atd-bmcc-criminaljustice/chapter/section-6-4-parole-probation-and-
26
     community-sanctions/ (“The most basic difference between probation and parole is that
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 10 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 15 of 27


     probationers are sentenced to community sanctions rather than a prison sentence.”).
 1

 2   Certainly Plaintiffs have successfully alleged a violation of board rules here.
 3          As to the California rules in particular, they quite plainly undermine Parker’s entire
 4
     position.
 5
            First, unlike the rules in Parker’s home state of Texas, which describe the role played
 6

 7   by Parker as that of a “sponsor,” 22 Tex. Admin. Code § 73.3, the applicable rules in
 8   California do not mention “sponsors” at all (let along “publishers”). Instead, they define
 9
     Parker’s role with regard to the co-sponsored seminars as that of a “provider”:
10
                 As used in this section, a provider is an individual is an individual,
11
                 partnership, corporation, professional association, college or any other
12               entity approved by the board to offer board approved continuing
                 education courses to licensees to meet the annual continuing education
13               requirements set forth in Section 361 of these regulations.
14
     Cal. Code Regs. tit. 16, § 362 Thus, Parker was the “provider” of the California seminars.
15
     And as § 362(d) further denotes, this means it was Parker’s obligation to:
16

17                (1) Identify an individual responsible for overseeing all continuing education
                      activities of the provider.
18
                  (2) Provide a course roster to the board, within 30 days, upon written request.
19
                      Course rosters shall include the names of all licensees, license numbers, and
20                    e-mail addresses if available. Failure to submit the roster upon written
                      request within thirty (30) days may result in the withdrawal or denial of
21                    previous course approval and withdrawal of provider status. Providers shall
22                    maintain the course roster for four (4) years from the date of completion of
                      the course.
23
                  (3) Maintain course instructor curriculum vitae or resumes for four (4) years.
24
                  (4) Disclose to prospective participants the names of the individuals or
25
                      organizations, if any, who have underwritten or subsidized the course.
26                    Providers may not advertise, market, or display materials or items for sale
                      inside the room while the actual instruction is taking place. Nothing in this
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 11 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 16 of 27



 1
                     section shall be interpreted to prohibit a provider from mentioning a specific
                     product or service solely for educational purposes.
 2
                (5) Inform the board in writing immediately of any change to the date, time or
 3                  location of the course.
 4
                (6) Provide a certificate of completion to licensees within 30 days following
 5                  completion of the continuing education course. Providers shall retain
                    records of course completion for four (4) years from the date of completion
 6                  and provide records of completion to the Board within thirty (30) days,
 7                  upon written request.

 8          These are, not coincidentally, the tasks assigned to Parker by the Co-Sponsorship
 9   Agreement with Down. And while Plaintiffs have no gripe over Parker’s performance of
10
     items 2, 3, 5, and 6, they have a substantial complaint concerning 1 and 4.
11
            Under § 362(d)(1), Parker had to “[i]dentify an individual responsible for
12

13   overseeing all continuing education activities of the provider.” And although it no doubt
14   identified someone in its Continuing Education Department as being that person, no one—
15
     identified or otherwise—took on that role. And thus, there was no oversight. Complaint ¶¶
16
     40-41, 51-52, 117-20.
17

18          Similarly, under § 362(d)(4), Parker had to prohibit advertising and marketing inside
19   the room during the continuing education instruction. Plaintiffs have alleged that there was
20
     no clear demarcation between education and Down’s investment pitch, which masqueraded
21
     as education on improving the “financial health” of Plaintiffs’ practices. Complaint ¶¶ 40-
22

23   43. And while Parker’s motion inexplicably asserts that Plaintiffs “admit” Down’s pitches

24   did not occur during the educational portion of the seminar, that assertion is false as well
25
     as unsupported by the allegations cited. See Motion at 9 (citing ¶ 54 of the Complaint,
26
     which admits no such thing—only that Down’s multi-touch pitches typically began in the
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 12 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 17 of 27


     classroom during a catered lunch); cf. Complaint ¶ 77 (alleging that Parker allowed Down
 1

 2   “to advertise himself on equal ground with the instructors and to make presentations from
 3   the classroom stage during Parker-sponsored continuing education seminars” (emphasis
 4
     added)).
 5
            In sum, Plaintiffs allege that no one oversaw or took on responsibility for overseeing
 6

 7   the seminars, Complaint ¶¶ 40-41, 51-52, 117-20, and that Parker failed to ensure that there
 8   was any distinction between educational material and sales pitch, id. ¶¶ 40-43. These
 9
     allegations sufficiently plead that Parker violated the California Code of Regulations. More
10
     importantly, they sufficiently allege the existence of a duty, one owed by Parker—as
11

12   “provider”—to seminar attendees such as Plaintiffs. And thus, the motion to dismiss
13   Plaintiffs’ negligence claim fails on this ground alone.
14
                4.      Parker’s Negligent Hiring/Entrustment Defense Is Misguided and
15                      Wholly Dependent on Previously Addressed Arguments
16          The previously described two-step undermines Parker’s attempt to escape liability
17
     for retaining Down. Because the seminars it offered to Plaintiffs—as the statutory
18
     “provider”—constituted a concerted action or joint venture by estoppel, and because Down
19
20   acted as the agent or apparent agent of the venture or concerted action, Parker does not get
21   off the hook.
22
            Regarding Parker’s three short subsections, which throw additional arguments at the
23
     wall, none of them stick.
24

25          First, negligent entrustment does not require agency. It is enough that the Parker
26   seminars were under Parker’s right of control. See Restat 2d of Torts § 308 (“It is
27
     negligence to permit a third person to . . . engage in an activity which is under the control
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 13 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 18 of 27


     of the actor, if the actor knows or should know that such person intends or is likely . . . to
 1

 2   conduct himself in the activity in such a manner as to create an unreasonable risk of harm
 3   to others.”). Allowing Down to run a Parker seminar unsupervised, in light of the SEC’s
 4
     prior finding that he was “guilty of orchestrating a Ponzi scheme,” Complaint ¶ 2, meets
 5
     this standard.
 6

 7          Second, causation is adequately alleged here: “Foreseeably Down, whom the SEC
 8   had    previously     found     guilty   of    orchestrating     a    Ponzi    scheme      (see
 9
     https://www.sec.gov/litigation/admin/ia1715.txt), used the co-sponsored seminars to pitch
10
     securities to unsuspecting chiropractors, including Plaintiffs. The entity backing those
11

12   securities . . . has since gone bankrupt as a result of what the bankruptcy trustee has called,
13   predictably, a Ponzi scheme.” Id. (emphasis added). Parker’s suggestion that there is no
14
     “nexus” or “causal connection” between entrusting Down and the harm suffered is
15
     disingenuous.
16

17          Third, Plaintiffs have alleged that Down was entrusted with conducting the entire
18   series of Parker seminars. Id. ¶ 25 (alleging that “Down controlled all aspects of the seminar
19
     except processing the applications”). Only by pretending they were not Parker seminars,
20
     and were not controlled by the contractual terms of Parker’s relationship with Down, can
21

22   Parker suggest it did not entrust Down with anything. That Parker had no “monopoly” on

23   continuing education seminars is hardly the point. Parker undeniably had the power to
24
     prevent Down from participating in Parker seminars. And Plaintiffs have quite plainly
25
     alleged harm foreseeably resulting from Parker’s failure to do precisely that. See, e.g., id.
26
27   ¶ 28 (“Parker’s name and reputation, along with the promotional materials it authorized

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 14 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 19 of 27


     Down to utilize, attracted chiropractors to the seminars, caused them to choose these
 1

 2   seminars instead of countless others that were available to them, and lent both the seminars
 3   and the university’s co-sponsor—Down—an air of legitimacy and credibility when he
 4
     solicited investments from them.”); id. ¶ 39 (“Parker’s careless failure to vet Down, while
 5
     allowing him access to its name imbued Down’s pitches with an air of legitimacy and lulled
 6

 7   Plaintiffs into trusting Down due to his association with and sponsorship by the university.
 8   In other words, Parker University allied with Down, lending its name and reputation to the
 9
     enterprise, as well as the platform it had created, the continuing-education seminars,
10
     causing the attendees to suspend the skepticism they might normally have had when shown
11

12   an investment opportunity.”); id. ¶¶ 47-48 (“Parker’s imprimatur carried significant weight
13   with attendees, including Plaintiffs, and influenced how receptive the intended audience
14
     would be to the advertising, the presenters and the material presented. These
15
     circumstances—and the university’s role in creating them—enabled Down to catch
16

17   attendees such as Plaintiffs off guard. This is precisely the kind of behavior that state-
18   licensing-board rules are designed to prevent. And it is inconsistent with generally accepted
19
     practices in the industry.”).
20
                5.      Parker’s Three-Sentence-Concerted-Action Argument Likewise
21
                        Depends on Its Previous Arguments
22
            Parker next argues, without elaboration, (a) that Plaintiff’s concerted-action theory
23
     is “conclusory and undeveloped” and (b) that it fails under § 876 of the Restatement
24

25   (Second) of Torts because, as a matter of law, Parker has committed no tort.
26          The irony here is not lost on Plaintiffs, who respectfully submit that legal theories
27
     in pleadings are not faulty for being concise. Rather, Plaintiffs submit, “conclusory and
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 15 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 20 of 27


     undeveloped” are more appropriate criticisms for three-sentence arguments in motions to
 1

 2   dismiss.
 3          In any case, as with the argument addressed in the previous section, Parker’s
 4
     argument here is necessarily dependent on its prior arguments. If those are incorrect, then
 5
     Plaintiffs have stated a negligence claim against Parker. Because negligence plainly is a
 6

 7   tort, Parker’s we-committed-no-tort argument here would necessarily fail. Thus, Plaintiffs
 8   incorporate their previous arguments in asserting that Parker has indeed committed a tort
 9
     and therefore is liable under § 876.
10
            B.        Deceptive Practices
11

12          Parker offers four reasons it cannot, as a matter of law, be liable under the CLRA
13   for deceptive practices. Some of them are merely retreads of the no-duty/no-representation
14
     arguments addressed above. The others overstate the law.
15
                 1.      Parker’s No-Deceptive-Practice Argument Again Takes Liberties
16
                         with the Facts
17
            By now it is a familiar refrain. Parker contends it did nothing but process
18
     applications for continuing education credit—on behalf of the “Down seminars,” one
19
20   might add. Were this summary judgment, and had they an affidavit swearing that this is
21   true, perhaps the argument could prevail. But it cannot prevail here.
22
            There are no allegations to support the Parker-did-nothing theory of the case. The
23
     allegations, in fact, state precisely the opposite. Parker and Down jointly “sponsored”
24

25   (read: provided) the seminars. Complaint ¶ 1. They were “Parker seminars,” not Down
26   seminars. Id. ¶¶ 93, 98, 105, 106. They were housed within the university’s continuing
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 16 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 21 of 27


     education department. Id. ¶ 43. Parker took on the responsibilities set forth in 16 CA ADC
 1

 2   § 362, described at length above. In sum, Parker did stuff.
 3          Through actual and explicit contractual authorization, as well as apparent authority,
 4
     joint venture by estoppel, or concerted action, Down acted and spoke at and on behalf of
 5
     the Parker seminars. Id. ¶¶ 43, 122, 123. Parker, thus, has responsibility for Down’s actions
 6

 7   at and on behalf of the seminars.
 8          The bulk of Parker’s argument to the contrary is devoted to analysis of an out-of-
 9
     state case, In re Fifth Third Bank, Nat'l Ass’n, 719 S.E.2d 171 (2011), applying another
10
     state’s law (which is not applicable here). Even then, the decision upholds summary
11

12   judgment (not dismissal), and only because the plaintiffs lacked evidence to support their
13   allegations, and also because they could not identify which banking laws they alleged had
14
     been violated. Id. at 178 (“A significant problem inherent in Plaintiffs’ argument is the fact
15
     that, while they repeatedly assert that Defendant violated ‘the banking laws,’ Plaintiffs
16

17   have failed to identify any specific statutes or regulations that Defendant allegedly
18   violated.”); id. at 215 (“Plaintiffs have failed to produce any evidence of joint action
19
     between Defendant and the developers or that Defendant’s involvement in the [alleged
20
     concerted actions] extended beyond the point of merely making loans to investors . . . .”).
21

22   Thus, the case stands more for the import of putting actual evidence into the summary

23   judgment record than it does for anything analogous here.
24
            Similarly, the lone California case that Parker relies on for this argument, Dremak
25
     v. Iovate Health Scis. Grp., Inc. (In re Hydroxycut Mktg. & Sales Practices Litig.), 299
26
27   F.R.D. 658 (S.D. Cal. 2014), did not dismiss the plaintiffs’ claims for deficient pleadings.

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 17 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 22 of 27


     Instead, that court merely required a mor definite statement because of the plaintiffs’
 1

 2   failure to allege that the defendants had “made, adopted, or controlled” any of the
 3   representations at issue. 299 F.R.D. at 657 (emphasis added).
 4
            That is not the situation here, where Plaintiffs have alleged—and the Co-
 5
     Sponsorship Contract explicitly states—that Parker had the exclusive right to control
 6

 7   Down’s conduct, with regard to promotion and marketing activities and otherwise.
 8   Complaint ¶ 27 (alleging that “Parker maintained control over Down and the seminar’s
 9
     content through the Co-Sponsorship Agreement that reserved for Parker the exclusive right
10
     to control the way its name and influence were used”); id. (quoting the Co-Sponsorship
11

12   Agreement’s provision that“ [a]ll advertising, marketing, public communications, and
13   promotional materials must be approved by Parker and Co-sponsor must submit those
14
     materials to Parker in a timely manner”); id. ¶ 26 (alleging that “the ‘Co-Sponsorship
15
     Agreement’ gave Down responsibility for . . . marketing and promotions (which must have
16

17   prior approval of Parker)”); id. ¶ 40 (alleging that “Parker had exclusive editorial control”
18   over Down’s marketing materials); id. ¶ 41 (alleging that Parker engaged “in no review of
19
     the promotional material Down created for the seminars despite having the contractual
20
     right to do so”).
21

22          Because Parker had the right to control the Parker seminars, and especially Down’s

23   statements promoting and marketing them, it may be held liable for deceptive trade
24
     practices as alleged.
25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 18 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 23 of 27



 1
                2.      Parker’s No-Pre-Suit-Notice Argument Does Not Require Dismissal
                        with Prejudice
 2
            Parker’s extreme position—that Plaintiffs’ second cause of action must be
 3

 4   dismissed with prejudice for failing to give Parker 30 days’ notice before filing suit—is

 5   incorrect. Morgan v. AT&T Wireless Servs., Inc., 177 Cal. App. 4th 1235, 1261, 99 Cal
 6
     Rptr. 3d 768, 789 (2009) (“A dismissal with prejudice of a damages claim filed without
 7
     the requisite notice is not required to satisfy [the notice provision’s purpose]. Instead, the
 8

 9
     claim must simply be dismissed until 30 days or more after the plaintiff complies with the

10   notice requirements.”). While there is older authority for dismissal with prejudice, in this
11   District, dismissals on this basis appear to be without prejudice and explicitly provide leave
12
     to amend. The reasoning provided in the lone exception that Plaintiffs can find is no longer
13

14
     followed by the court that initially provided it. See Anderson v. SeaWorld Parks & Entm't,

15   Inc., No. 15-cv-02172-JSW, 2016 U.S. Dist. LEXIS 100504, at *11-12 & n.4 (N.D. Cal.
16   2016) (dismissing but granting leave to amend, and noting but declining to follow its own
17
     previous analysis resulting in dismissal with prejudice); see also In re Ford Tailgate Litig.,
18
     No. 11-CV-2953-RS, 2014 U.S. Dist. LEXIS 199411, at *11-12 (N.D. Cal. 2014)
19
20   (addressing potential impact of equitable tolling and dismissing with leave to amend);
21   Hatfield v. Halifax PLC, 564 F.3d 1177, (9th Cir. 2009) (applying equitable tolling in favor
22
     of plaintiff who had previously brought since-dismissed class action).
23
            Thus, Plaintiffs respectfully suggest that dismissal with prejudice is inappropriate
24

25   here. Any notice requirement can be addressed by an amended or supplemental pleading
26   or abatement period, and Parker’s authority to the contrary, it appears, is not followed in
27
     this District or any longer in California courts.
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 19 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 24 of 27



 1
                3.      Parker’s Non-Consumers Argument Focuses on the Wrong
                        Transaction
 2
            Parker conveniently confuses the transactions at issue in this argument, asserting
 3

 4   that the purpose of Plaintiffs’ transactions with Parker were for a business purpose rather

 5   than for personal, family or household purposes, as the CLRA requires. But it is not really
 6
     Plaintiffs’ $35.00 continuing education fee that is the basis of this suit. Rather, the impetus,
 7
     obviously, is their personal investments (largely retirement investments) in the securities
 8

 9
     that Down was peddling. And these investments were not for business purposes. Cf. Thorns

10   v. Sundance Props., 726 F.2d 1417, 1419 (9th Cir. 1984) 1418-19 (reversing summary
11   judgment     because    determining     whether    a     transaction   is   for   business   or
12
     personal/family/household purposes “`requires a case by case analysis,” and holding that
13

14
     the “[p]urchase of a limited partnership interest for investment purposes . . . can be for a

15   personal as opposed to a business or commercial purpose”).
16          And while Plaintiffs do appear to rely, in their second count, on the $35.00 charge
17
     to attend the seminar, Complaint ¶ 128, they do so only after incorporating the prior
18
     allegations regarding their personal investments, id. ¶ 126. Thus, Parker cannot deny
19
20   receiving plausible notice of the basis of this claim.
21              4.      Parker’s Publisher-Exemption Defense Is Not Established by the
22                      Pleadings

23          As explained above, Parker provides no explanation—none—why it believes it can
24   be treated as a “publisher” or how the protections of the First Amendment apply to its
25
     conduct here. Plaintiffs have not alleged that Parker is a publisher. The term “sponsor”
26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 20 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 25 of 27


     neither denotes nor connotes publisher. This Court has not been asked to take judicial
 1

 2   notice that Parker is a publisher, and there would be no basis for doing so if it had been.
 3          Likewise, Parker provides no explanation for why the defense provided by § 1755
 4
     of the California Civil Code should apply. Instead, it merely asserts that “Plaintiffs clearly
 5
     seek to hold Parker liable as the publisher of Down’s advertisements.” Motion at 16
 6

 7   (emphasis added).
 8          Plaintiffs respectfully submit that the reason Parker provides no explanation is that,
 9
     to do so, it would have to assert facts outside the pleadings. This is because the defense in
10
     § 1755, by its own terms, applies only to “advertising medium” owners and their
11

12   employees. Plaintiffs have not pleaded themselves out of court by alleging that Parker owns
13   an advertising medium. And if the defense is applicable (which Plaintiffs highly doubts),
14
     Parker will have to prove it after discovery. See 44 California Forms of Pleading and
15
     Practice—Annotated § 504.13(5) (referring to § 1755 as an affirmative defense).
16

17          C.     Unfair Competition
18          Parker’s final arguments are merely recitals of its earlier statements. Again, it
19
     asserts, it cannot be liable—this time under the UCL—because it did nothing but provide
20
     services to Down. Again, the “Down seminars” argument. Again, the representations were
21

22   solely Down’s and outside of Parker’s control.

23          Plaintiffs respond by saying, no, these were “Parker seminars.” And Plaintiffs
24
     incorporate here their previous arguments regarding Parker’s authorization of Down, its
25
     concerted action with Down, its joint venture by estoppel, and apparent authority.
26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 21 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 26 of 27


            Plaintiffs also incorporate and re-urge here their arguments regarding Cal. Code
 1

 2   Regs. tit. 16, § 362(d)(1) and (d)(4). Parker failed in its oversight duties and its duties to
 3   prohibit advertising and marketing inside the room during the continuing education
 4
     instruction.
 5
            And Plaintiffs deny Parker’s suggestion that they are seeking to make it a “global
 6

 7   policeman.” They merely want it to oversee the Parker seminars as is required by the Cal.
 8   Code Regs. and explained at length above.
 9
            This is not a case about the contents of Cap’n Crunch Berries or Fruit Loops, a
10
     comparison that Parker apparently wants this Court to make. This case is about a university
11

12   leading doctors of chiropractic to believe that it was supervising seminars—seminars that
13   it had a regulatory duty to supervise—when in reality it had sent an unsupervised Ponzi
14
     schemer to sell them on his latest Ponzi scheme.
15
            Parker will have an opportunity to present evidence that Plaintiffs are to blame, that
16

17   they were foolish to believe the scheme, that their expectations regarding Parker’s
18   supervision were unwarranted. No such evidence is before this Court at this stage, however,
19
     and Plaintiffs deny that any of their allegations support such notions.
20
                                          V. CONCLUSION
21

22          For all these reasons, Plaintiffs respectfully submit that Parker’s motion under Rule

23   12(b)(6) should be denied.
24

25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 22 No. 20-CV-03194-RS
      Case 3:20-cv-03194-RS Document 37 Filed 12/29/20 Page 27 of 27


     DATED: December 29, 2020                    Respectfully submitted,
 1

 2                                               SBAITI & COMPANY PLLC

 3                                               /s/ Mazin A. Sbaiti
                                                 Mazin A. Sbaiti
 4                                               California Bar No. 275089
                                                 mas@sbaitilaw.com
 5
                                                 Brad J. Robinson
 6                                               Texas Bar No. 24058076
                                                 bjr@sbaitilaw.com
 7                                               JPMorgan Chase Tower
                                                 2200 Ross Avenue – Suite 4900W
 8                                               Dallas, TX 75201
                                                 T: (214) 432-2899
 9
                                                 F: (214) 853-4367
10
                                                 ATTORNEYS FOR PLAINTIFFS
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion to Dismiss – Page 23 No. 20-CV-03194-RS
